Bigelow, C. J.
There can be no doubt that this court has jurisdiction of the case stated in the bill. The facts alleged disclose a fraudulent attempt by the defendant to deprive the plaintiff of his discharge in insolvency, to which he would have been entitled but for the illegal and wrongful acts of the defendant. It is also clear that the plaintiff has lost an opportunity to avail himself of the ordinary remedy of an appeal as provided by law. It is, therefore, a case coming within Gen. Sts. c. 118, § 16, where a party aggrieved, having no other remedy, has a right to ask this court to hear and determine the cause as a court of equity. Hill v. Hersey, 1 Gray, 584.
The only ground of demurrer on which the defendant now insists is, that the plaintiff has been guilty of loches in not attending the third meeting of his creditors, and in not seasonably seeking his remedy by appeal. But the decisive answer to this objection to the plaintiff’s case is, that no negligence can be imputed to him for omitting to resist a false and fraudulent claim, which he had no reason to suppose would be offered in proof against his estate. Admitting, for the sake of the argument, that, under the provisions of the insolvent laws, he could have obtained redress by appearing before the judge of insolvency, he certainly was not guilty of loches in failing to assert his rights in opposition to a claim such as the defendant is alleged to have proved. Having obtained the assent to his discharge of a majority of all his creditors holding valid claims against him, he had a right to suppose that his discharge would be granted. The only negligence of which he seems to have been guilty is, that he did not anticipate that the defendant would attempt to offer in proof an unfounded claim against his estate. Demurrer overruled.